Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 5-21 are pending.
Claims 2 and 4 have been cancelled.
Claim 1 is the independent claim.
Claims 1 and 3 have been amended.

Allowable Subject Matter
Claim 1, 3, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the limitations of claim 1 when taken in their entirety.  In particular the claim generates at least two subsurface models for at least two subsurface properties where the models are selected such that they predict the same likelihood for two different scenarios wherein the inversion being constrained by a predetermined range of modal materiality.  The model materiality is a functional of model parameters that characterize the hydrocarbon potential of the reservoir.  Then the plotting model likelihood as a function of model materiality to obtain a high-side and a low-side bound for the model materiality where the subsurface properties are shale content and porosity.
“Exploiting the non-uniqueness of seismic inversion to obtain alternate scenarios of economic interest” 2006, gives an excellent overview of the problem addressed in the instant application: Despite our best efforts to infer lithologic information from seismic data, the final answers we obtain (i.e., estimates of Vshale, porosity, etc.) are non-unique. Consequently, different geologic scenarios can explain a given seismic dataset equally well. We can exploit this inherent non-uniqueness by computing the "best" and "worst" models that fit the seismic data as well as the "most likely" case.  Although the outline of the problem is taught, the author does not demonstrate possession of the detailed solution presented in claim 1, nor is it made obvious.  In particular the selection of two models that fit the data with the same likelihood but with different values for model materiality (as claimed: the model materiality is a functional of model parameters that characterize hydrocarbon potential of the subsurface region) is not taught.  In particular there is no teaching of analyzing a geophysical data misfit curve or geophysical data misfit likelihood curve, wherein the geophysical data misfit likelihood curve is an inverse of the geophysical data misfit.
Saltzer et al., US 2009/0299638, teaches using a single model with an orthonormal set of basis vectors and constructs a set of Eigen vectors to maximize and minimize the assumed parameters of the subsurface model.  Although various scenarios are considered, there is not anticipation of using two different subsurface models as claimed.
Van Riel et al., US 2002/0013661, teaches a more conventional approach of taking s single model and repetitively updating it with application of constraints and corrections for time shifts.  It in no manner anticipates the process of claim 1.
Sain, US 2018/0156932 teaches a system for accessing multiple scenarios to determine a final porosity and volume of shale estimates.  However the method does not generate two or more models where the models are selected to fit the data with identical likelihood models but with different values for model materiality and where identifies two subsurface properties with high-side and low-side for the two properties.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/REGIS J BETSCH/Primary Examiner, Art Unit 2857